McCurdy, J.
On the trial of this case before the committee certain letters objected to by the respondents were received in evidence, and the question now respects the propriety of their admission.
It is said'by the petitioners that the statute of 1850 is a remedial one and should be construed liberally, while the respondents urge that, being in derogation of the common law, it should be the subject of a strict construction. The statute of 1848 had allowed parties and other persons interested in suits to be witnesses. This change, although on the whole highly beneficial, was attended with some evils, one of which was that it gave to living parties a very great advantage over representatives of the dead. To obviate this the act of 1850 was passed. As to the rule of construction, we recognize the principle laid down in Rawson v. The State, 19 Conn., 292, that “ all statutes whether remedial or penal should be construed according to the .apparent intention of the legislature, to be gathered from the entire language used in connection with the subject and purpose of the law.” The *517object of this law was to enable the representatives of deceased persons to sustain just and defeat unjust claims affecting the estate.
The question what binds of entries and written memoranda of deceased persons are intended by the statute is an important one, and it now comes for the first time before this court. The forms in which such writings are found, the nature of their contents, their purposes, and the circumstances under which they were written, are so various that it would be difficult in advance of particular cases to designate an exact general rule in relation to their admissibility. It is. sufficient that we pass upon the case before us ; and we have no doubt that the decision of the committee was right.
The first objection is that the terms “ entries ” and “ memoranda ” have attached to them by usage an established technical legal or mercantile import, and that letters as such never come within the meaning of the expressions. It is obvious that so narrow a construction would in many cases at least defeat the ends of the statute. The definitions in the best dictionaries do not require it. To enter is “ to set down in writing.” An entry is- “ a setting down in writing.” A memorandum is “ a note to help the memory,” “ a memorial,” “ a record.” The object of a memorandum is as frequently to help the memory of another person as that of the writer. A list of articles to be purchased, or a note of things to be done byafriendoranagent, specifying persons, places, mode of doing the business, &c., is certainly a memorandum, although in the form of a letter. It is well settled that a letter may be a sufficient memorandum of an agreement under the statute of frauds.
In this case Mrs. Beckwith claimed that she had been defrauded of her property by a combination between her husband and his family. She was intending to commence a suit to obtain a restoration of it, and was also proposing to apply for a divorce. She had employed Mr. Hyde as her lawyer, and one of the principal letters objected to contains a statement to him of the facts upon which her case would depend. The averments were made deliberately, by one who was speak*518ing of her own knowledge, for the purpose of being incorporated into legal documents and forming the basis of a judicial decision. There can be no doubt that such statements maybe considered as memoranda.
The other letters stand upon similar ground. Some were written to her sister, who was deeply interested in the property at stake and of course in the facts concerning it. Others were addressed to her uncle and aunt, in whom she reposed great confidence, and whose advice and assistance she was invoking upon the case presented. Wfe think these letters also may be treated as memoranda according to both the language and the spirit of the statute.
•A second objection is that of one class of these letters certain portions, and of the other class the whole contents, are entirely irrelevant; that the subject matter of the petition is an alleged combination to defraud Mrs. Beckwith of her property, and that all those parts of the letters which complain of mere personal abuse, especially the attempt of the husband to keep his wife at his own' home at Ooichester, if that was an abuse, have no bearing on the issue.
The reply in relation to the first class is, that inasmuch as some parts of them do refer to the property and the matters concerning it, and are agreed to be relevant, and the other parts were not objected to specifically at the hearing, it is now too late for the respondents to complain that the whole of these letters were admitted. In respect to the other class the argument is, that they tend to show a. combination between the parties which may well be supposed to have had the property in view. Mrs. Beckwith was taking measures to recover it and was in communication with her counsel for the purpose. She was residing at Hebron, near to him, in the family of her relatives, who were interested with her in the proceedings. Under these circumstances her husband induced her by false pretenses to return to Ooichester, where he and his mother were living together, and there they attempted forcibly to keep her subject to their control, away from her friends and her legal adviser. We think these facts were properly *519brought to the consideration of the committee in connection with the charges which they were sitting to investigate.
Another suggestion is deserving of attention. A particular account of the Colchester transaction is given in letters which were clearly admissible, and a repetition of the same story could make no difference and do no harm before the able and learned committee.
So far as any of the letters contained charges of personal cruelty on the part of the husband, they produced no effect, as such charges are expressly negatived in the report.
Another question of much interest has been elaborately argued, as to the admissibility of the memoranda of a deceased wife against her husband in an issue involving only her rights of separate property. This point was not made before the committee. According therefore to a well-known rule it is not properly before us, and we decline to make a final decision. But it may not be improper to say that, under the radical changes in respect to these rights which have been made by statute during a few years past, we incline to the views of the petitioners.
We advise that the report be accepted.
In this opinion the other judges concurred.